Citation Nr: 1422820	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-18 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a psychiatric disability manifested by anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran had 8 months and 16 days of active military service from October 1974 to October 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran requested a hearing before the Board when he submitted his substantive appeal in May 2008.  A hearing was scheduled for October 8, 2008 at the Board's office in Washington, D.C.  In October 2008, the Veteran withdrew his hearing request. 

In March 2010 the Board remanded this matter for additional development.  


FINDINGS OF FACT

1.  The Veteran's current lumbar spine disability is not related to his military service, including an in-service muscle strain.

2.  The Veteran does not have an acquired psychiatric disability traceable to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The Veteran does not have a psychiatric disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the provisions of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  73 Fed. Reg. 23353 -56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision as to the claims decided herein has been accomplished.  Through a November 2006 notice letter, sent prior to the May 2007 rating, the RO notified the Veteran of the information and evidence needed to substantiate his claims.  The Board also finds that the November 2006 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b) ).  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  This letter also notified him of the general criteria for assigning disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues decided.  The Veteran's service medical records and VA medical records have been associated with the claims file.  Additional records including Social Security records were obtained pursuant to the Board's March 2010 remand directives.  The Veteran has undergone a VA examination regarding his claims, the report of which is associated with the claims file.  Significantly, neither the Veteran nor his representative has otherwise alleged that there are any outstanding medical records relevant to the Veteran's claims that yet need to be obtained. 

The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims decided herein that need to be obtained.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain conditions, such as arthritis and psychosis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A.  Low Back Disability

The Veteran claims he is entitled to service connection for a low back disability.  In support of his claim he has provided a written lay statements in March 2011 where he has alleged having injured his back by straining it and subsequently treating himself with over-the-counter medications.  

Service treatment records reveal no evidence of back problems or complaints in an October 1974 examination and report of medical history.  In August 1975, the Veteran had back pain with fever and chills and was diagnosed with viral syndrome.  His back was normal at an August 1975 separation examination and he denied recurrent back pain or any other orthopedic problems in the accompanying report of medical history.  However, a September 1975 record subsequent to the August 1975 separation examination revealed that he had complaints of low back pain for 48 hours after lifting wall lockers and was found to have a mild muscle strain.  

Post-service evidence of back problems are shown in the late 1980's as he was referred to a private back institute for work hardening program in January 1989.  He gave a history of having been in a motor vehicle accident in December 1988 with injuries to his head and chest as well as right shoulder pain.  In a February 1989 back institute record, he was noted to have limited motion of the lumbar spine, and was noted to have not attended enough classes to show improvement.  

An April 1991 VA special orthopedic examination revealed a significant history of a car accident and also of having to jump from the second story of a building to escape a fire in 1988, with injuries to multiple areas of the body, including the back.  Examination of the back revealed it was tender and sore but with no evidence of increased scoliosis or kyphosis.  There was limited motion noted and straight leg raise was negative.  He was diagnosed with lumbar strain, with no opinion as to etiology given. 

A medical history sheet signed in September 1992 gave a history of back trouble since 1983.  He continued to be treated for the back problems in the early 1990's with X-rays in December 1992 showing his thoracic spine to be slightly demineralized for his age and gender, but otherwise unremarkable and the lumbar spine was shown to have some spurring at L4-5 and a straightened lumbar lordotic curve as well as slight tilting of the L5 noted.  Other records throughout the 1990's primarily addressed substance abuse and mental health issues, with low back pain noted to be among his physical problems.  Of note, a March 1992 private counseling record related a history of chronic low back pain following 2 motor vehicle accidents.  A December 1992 record indicated that the 2 vehicle accidents preceding his low back pain took place in 1981.  He was found to be disabled in June 1992 by the Social Security Administration (SSA) in part due to his back problems, classified as degenerative joint disease (DJD) of the low back.  

VA records from 2000 disclosed X-ray evidence of minimal degenerative changes of the lumbar spine in October 2000.  In November 2000 he was seen by physical therapy (PT) for low back pain suspicious for stenosis and bulging discs without radiculopathy.  In February 2001, he reported back pain radiating to his leg on standing or walking more than a few minutes.  Lumbar disc disease, manifested as bulging along with narrowing of the foraminal canal was shown in MRI of February 2001.  He was referred to a pain clinic in March 2001 for lumbar disc disease with a history given of having first noticed the pain in February 2000.  The history was significant for his reportedly jumping from the second story of a burning house in January 1988.  He now reported pain radiating down the left hip, thigh and calf, with an increase in pain since February 2000.  The history of jumping from a burning house in 1988 was again reported in a November 2000 record from PM & R, which noted the X-ray findings of minimal DJD of the lumbar spine and physical examination findings of a slightly lordotic posture with increased hip pain on back flexion and side bending, along with mild to moderate tenderness of the lumbar spine.  This record assessed chronic low back pain with a one-year history of left buttock/hip pain with walking and standing.  

The Veteran is shown to have persisted with back problems and treatment, with a February 2006 MRI disclosing an impression of severe degenerative changes at L4-5, L5-S1 and mild facet joint degenerative changes L3-4 through L5-S1, as well as foraminal stenosis.  He is shown to have attended occupational therapy in March 2006 and pain clinic in April 2006 for chronic back pain.  

The report of a May 2007 VA examination noted the Veteran's history of sprain/straining type of injury during military service in the 1970's.  He reported that, over the years since then, he has had persistent back pain and it has been gradually been getting worse.  X-ray and MRI scans now documented arthritis, degenerative disc disease (DDD) and stenosis.  It was irritated by increased activities like prolonged standing, walking, bending and lifting.  He also reported radicular pain into the left leg with some numbness and tingling.  He was noted to have been disabled from back pain for 15 years.  Examination revealed painful and limited motion, which increased with repetitive use.  There was no increased kyphosis or scoliosis.  Sensory examination was intact.  The final diagnosis was DDD with spinal stenosis of the lumbar spine.  The examiner concluded that it was not likely that his back disability was related to back sprain/strain in service, but it was more likely a naturally occurring arthritis.  A May 2007 addendum to this examination confirmed review of the claims folder and noted that the service treatment records showed a back strain in service and bulging discs in 2001, but went no further to address whether these were related.  

In support of his claim, the Veteran attached letters from two VA treating physicians who indicated that the Veteran's arthritis was to a greater degree than what would be expected for normal arthritis for his age.  These statements were made in June 2007 and July 2007 letters.  The July 2007 letter also indicated that the acceleration of this type of arthritis can be secondary to a remote injury to the low back, but no specific etiology was identified in the Veteran's case.

The Veteran continued treating his lumbar spine disorder both through the VA and privately from 2008 through 2010 with multiple epidural injections as well as pain clinic treatment, medications and kinseiotherapy.  In October 2008, while undergoing a lumbar epidural steroid injection, the Veteran requested that the treating physician issue a letter explaining that he had a work injury 6-7 years ago that contributed to his pain.  The physician indicated that he was unable to generate such a letter in the absence of previous documentation.  

These treatment records from 2008 through 2010 continued to yield diagnoses reflective of severe spinal disability, although no causation for the disability was clearly given.  A February 2009 pain clinic diagnosed the condition as lumbar disc degeneration, and lumbosacral neuritis.  A March 2009 MRI confirmed findings of disc degeneration, stenosis caused by this degeneration and moderate neuroforaminal narrowing.  The January 2010 pain management record diagnosed left L5 radiculitis from L5-S1, severe spondylosis and lipomatosis.  

The report of a November 2011 VA spine examination confirmed review of the claims file, with the diagnosis of DDD confirmed.  Examination showed limited motion, as well as localized tenderness, guarding or muscle spasm, which was severe enough to result in an abnormal gait.  His reflexes and sensory examination was normal.  Straight leg raising was negative and there was no radicular pain.  After confirming review of the claims file, the examiner remarked that he had already opined that the Veteran's DDD was not related to his in-service back strain in 1975.  He had other injuries as well.  The examiner confirmed again that this condition was natural age progression.  

Based on review of the evidence the Board finds that service connection is not warranted for a lumbar spine disorder.  In making this determination, the Board accepts the opinion from the VA examiner who conducted the May 2007 and November 2011 VA examinations and determined both times that his lumbar spine disorder was not related to military service.  This examiner determined that the diagnosed DDD of the spine was age related, rather than related to the in-service lumbar strain.  In addition, although not specifically naming the post-service injuries, the examiner in the November 2011 VA examination pointed to the existence of "other injuries" to the Veteran's lumbar spine besides the lumbar strain, in support of his opinion that the current lumbar spine disorder was not related to military service.  As the record contains no evidence of any other in-service injuries to the lumbar spine other than the mild strain, and contains evidence of post-service injuries to the back including from jumping from the second floor of a burning building, as well as 2 motor vehicle accidents, the Board concludes that the examiner was referencing post-service injuries when referring to "other injuries."  Thus the Board finds the November 2011 VA examiner provided adequate rationale to support his opinion that current disability was not related to military service.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

While the Board notes that there are opinions of record from VA medical providers made in June 2007 and July 2007 suggesting that the Veteran's arthritis progressed to a greater degree than what would be expected for normal arthritis for his age, and that such acceleration can be due to a remote back injury, these opinions did not cite to any specific cause or injury to account for the acceleration.  Thus, these opinions are of limited value, particularly in light of the post-service evidence suggesting no problems after service until after the Veteran had post-service injury.  In regards to the other medical evidence of record, none of the records is shown to suggest that his current lumbar spine disability is related to service.  

To the extent that the Veteran has submitted lay evidence alleging continued symptoms for his lumbar spine following the in-service lumbar strain, his credibility is compromised by his failure to disclose his full post-service injury history, which is shown to include 2 motor vehicle accidents with an apparent workers compensation claim filed, in addition to jumping from the second story of a house.  Of note, his March 2011 statement did reference his jumping from the burning house, but made no mention of any motor vehicle accidents.  Thus, he does not appear to be an accurate historian and the Board lends little weight to his lay contention that he was having continued problems after the mild in-service strain.  

For the reasons stated, the preponderance of the evidence is against the claim of service connection for a low back disorder.  The evidence does not establish that his current lumbar spine disability began in service or resulted from any incident in service, to include the in-service strain.  There is no evidence of arthritis having manifested within the first post-service year.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant for this service connection claim.  

B.  Psychiatric Disability

The Veteran claims entitlement to service connection for a psychiatric disorder manifested as anxiety and depression.  Initially he alleged in a December 2006 statement that he had anxiety and depression resulting from being placed on alert for possible deployment in Vietnam while employed at Fort Sill.  He indicated the fear of this possibility caused him to drink and go AWOL.  Later he submitted a written statement in April 2010 alleging a stressor resulting from a person having been accidentally shot and killed on the firing range when the Veteran was there, although he indicated that he had learned about the incident second hand, as opposed to actually witnessing it.  Later he clarified in an April 2011 written statement that he was not pursuing a claim for service connection for post-traumatic stress disorder (PTSD).  

Service treatment records are silent for any complaints of psychiatric problems and he denied any history of psychiatric complaints on October 1974 examination and report of medical history.  He was psychiatrically normal at the August 1975 separation examination and he denied any history of any psychiatric problems in the accompanying report of medical history.  A separate report of mental health evaluation was completed at that time.  It was noted that the Veteran was fully alert and oriented, and had normal behavior, level mood, clear thinking process, normal thought content, and good memory.  No significant mental illness was identified.

Although service personnel records showing disciplinary actions are not of record, his DD-214 shows that he lost 101 days from October 1974 to October 1975.  The Veteran has admitted to having been AWOL from service.  

The Veteran submitted a January 2009 letter from a fellow serviceman, C.S., who was his military recruiter. C.S. stated that, when he met with the Veteran during military service, the Veteran did not seem like the same person he had previously known.  The encounter was after a court released the Veteran into C.S.'s custody following an intoxication and disorderly conduct charge.  C.S. also recalled an incident when he talked the Veteran into returning to the military after he discovered that the Veteran was absent without official leave (AWOL) and had robbed a poker game at gunpoint.  Not long after the Veteran was separated from service, C.S. stated that the Veteran was hospitalized in a psychiatric ward for observation and that the Veteran was diagnosed with stress, anxiety, and depression.

The evidence does not show evidence of a psychosis manifested within one year of his discharge from the service in October 1975.

VA treatment records show that the Veteran had a first admission for detoxification from alcohol and drugs in June 1989 with a diagnosis of mixed substance dependence, mainly cocaine and alcohol dependence.  Subsequently he was treated in July 1989 for his substance abuse issue with a diagnosis of cocaine dependence and alcohol abuse. 

In 1992, the Veteran underwent further treatment for substance abuse and psychiatric complaints.  In a March 1992 private record, it was noted that he was seen for counseling and appeared depressed and had an appointment planned with a psychiatrist.  In August 1992, he underwent inpatient VA treatment for substance abuse.  The records from this treatment disclosed a significant history of alcohol abuse beginning around the age of 12, with regular use by 16 and multiple drug use beginning at age 20 and cocaine use beginning in 1988.  He had a history of losing multiple jobs.  He was noted to have a psychiatric history significant of having been depressed in 1979 while going through a divorce, with a hospital stay back then.  Otherwise he denied significant depression.  However, he was noted to have recently lost his father in November 1991, which was a hard blow to him.  Following his father's death he abruptly moved to another state with a woman, spent all his money on drugs and was homeless.  During the course of treatment in August 1992 he claimed to be suicidal but later admitted this was a ploy to avoid being discharged.  The Axis I diagnoses rendered in August 1992 were limited to substance abuse related diagnoses including cocaine dependence, alcohol dependence and cannabis abuse.  Later a provisional diagnosis of Axis II antisocial personality traits was added to the diagnoses in August 1992.  However, cocaine dependence was the primary diagnosis responsible for the length of his stay in treatment.

A September 1992 VA treatment record for behavioral/emotional counseling showed a diagnosis of depression, with symptoms of insomnia, crying and unresolved anger at his father who had died.  A November 1992 VA record documenting the need for further alcohol and cocaine treatment indicated the Veteran reported psychiatric problems other than from alcohol/drugs.  He reported experiencing anxiety, depression, and trouble concentrating and remembering.  This record described the Veteran as having post-traumatic stress disorder (PTSD), not combat related, but noted the history of his jumping out of a burning house and breaking many bones.  

He was found to be disabled in June 1992 by the Social Security Administration (SSA) in part due to psychiatric reasons, diagnosed as bipolar disorder.  Subsequent SSA determinations continued to assess his psychiatric disability as bipolar disorder.  

A March 1993 evaluation by a clinical psychologist for Social Security purposes related a detailed psychosocial history.  This included a history of his mother dying when he was 5 years old and his only brother shot by a police officer in 1968, which affected him greatly to the point that he had actually joined the police to learn police work in order to track down the officer who had killed his brother, but he quit after learning the officer had been later killed.  The history of drinking since childhood around age 10 was related as was multiple drug use as a teenager and cocaine in 1981.  A history of multiple jobs lost due to drinking was also related.  He reported feeling depressed for as long as he could remember.  He described joining the Army in October 1974 to get his life together, but he reported that he continued to feel depressed and was AWOL for 101 days before receiving honorable discharge.  He reported that he had enlisted for 4 years but missed his family and was depressed with suicidal ideations to the point he sought help from a priest before returning home.  The evaluation noted significant post-service issues including with drugs, alcohol and gambling.  He admitted to being very depressed but had no recent hallucinations.  He admitted to past hallucinations while on drugs and alcohol.  There was also a history of violence, in which he claimed to have shot his cousin in the arm after an argument in 1981.  He reported memory problems and had been noted to have gotten on the wrong bus on the way to this evaluation.  After being administered a battery of tests, he was diagnosed with major depression, recurrent, severe, without psychotic features, dysthymia, alcohol dependence, cocaine abuse and cannabis abuse.  No Axis II diagnosis was given.  There was noted to be a long history of alcohol and drug indulgence overlapping chronic depression, beginning at an early age, with recurrent major depressive episodes, substance abuse and dependency.  

The VA and private records reflect episodes of recurrent treatment for persistent substance abuse issues and psychiatric symptoms.  This includes an admission from December 1995 to January 1996 for alcohol and cocaine dependence, with a prior history of admissions dating back to the 1970's when he was hospitalized for suicidal ideations after his second wife left him, and another treatment in 1992 after his father's death.  His mental status examination during this admission was unremarkable and he was felt to likely be motivated to attend treatment to avoid legal issues for pending charges.  The discharge diagnosis included cocaine, alcohol, and nicotine dependency, and an antisocial personality disorder.  

From October to November 1998 the Veteran was again treated at VA for substance abuse issues, with an admission Axis I diagnosis of history of pathological gambling, cocaine dependence, alcohol dependence, and cannabis dependence (in full sustained remission), and an Axis II diagnosis of antisocial personality disorder.  On discharge in November 1998 the Axis I and II diagnoses were essentially the same, with no non-substance or gambling related psychiatric disorders diagnosed on Axis I, and the antisocial personality disorder still diagnosed on Axis II.  His alcohol use had been noted to have been present since age 12.  He also was noted to be appear to be seeking this treatment in 1998 to avoid jail time.

Records from a correctional facility reflect that he was released in June 2000 after being incarcerated in May 2000, with a recommendation for mental health screening on release.  He was again treated for alcohol and cocaine dependence in September 2001 with the Axis I diagnosis continuing to be of alcohol dependence and cocaine dependence.   The October 2001 psychiatric assessment gave the same Axis I diagnosis but did relate a psychiatric history of the Veteran reporting a hospital stay in 1974 for depression treated with medication for 6 months and a history of treating for depression 18 months ago after planning to jump off a bridge.  

Further treatment for substance abuse and mental health issues is shown in 2006 with the mental health clinic's January 2006 treatment plan limiting the Axis I diagnosis to all substance abuse related issues including alcohol, cocaine and nicotine dependence, and an antisocial personal disorder continued to be diagnosed on Axis II.  The February 2006 discharge diagnosis continued to show Axis I diagnoses limited to substance abuse issues of cocaine, alcohol and nicotine dependence.  This diagnosis was repeated in an April 2006 discharge summary from post rehab domiciliary, with the exception that depression not otherwise specified (NOS) was added to the Axis I diagnosis.  He was noted to be treated with medications for depression and sleep during his domiciliary stay.  

A September 2006 psychiatric assessment/evaluation revealed the Veteran to decline PTSD screening.  The history of treatment beginning in the 1970's was related, as was the multiple treatments for substance abuse.  He had a suicide attempt 8 years ago when he went to jump off a bridge.  He was noted to deny any abuse as a child.  He reported he went into the Army to stay out of trouble and denied any problems in the Army and had no combat.  On review of systems his sleep was not good off trazadone and he reported memory problems and some depression at times that was mostly situational.  He was noted to be somewhat guarded on mental status examination and the examiner was unsure if he was being honest.  The impression was depressive disorder NOS, cocaine dependence and personality disorder NOS versus antisocial personality disorder.   

He continued to seek VA treatment for substance abuse and mental health issues throughout 2007 and 2008, with alcohol and cocaine dependence continued under the Axis I criteria in September 2007 through October 2007, along with antisocial personality disorder in Axis II.  The VA records reflect that he was in jail from November 2007 to January 2008, and returned to VA treatment in March 2008 following his release.  

In April 2008 he again sought help for persistent problems with cocaine, and was noted to also be currently treated for anxiety and depression.  He was noted to report some problems with his mood related to pain.  The April 2008 psychiatry note revealed the Veteran was actively using drugs and reported he gets depressed usually in a context of using and drinking, with the regret he feels afterwards for being unable to maintain abstinence.  The Axis I diagnosis was depression NOS by history as well as cocaine and alcohol dependence.  

VA treatment records from 2010 to 2011 reveal ongoing treatment for substance abuse and mental health issues.  In December 2010 he relapsed into cocaine and alcohol use.  The psychiatric assessment for that time revealed symptoms including feeling low after using drugs for so long, and inconsistent sleep persisting.  On mental status examination no remarkable findings other than his lengthy history of drug use, with the longest period of sobriety of 21 days in the past year and only 7-8 months for any period of time.  The Axis I diagnosis was alcohol and drug dependency, with Axis II deferred.  A January 2011 behavioral health interdisciplinary treatment plan revealed the Veteran to discuss being treated for anxiety and depression at one facility and in assessment his treatment history was described as related to chemical dependency only.  At this visit he talked about witnessing something distressing that had a lasting effect on him.  On follow-up also in January 2011 he was currently enrolled in a drug rehab program with the assessment noted to include depression, and he was described as feeling down because of his current situation.  He was noted to be compliant with abstinence of drugs and was diagnosed with polysubstance abuse in sustained remission.  An April 2011 telephone contact note revealed him to report continued sobriety.  

The report of a November 2011 VA examination provided Axis I diagnoses of cocaine dependence, alcohol dependence and depressive disorder NOS.  The examiner commented that the depressive disorder was possibly substance induced.  From review of the records, his depression appeared to pre-exist service.  His history was also consistent with his past diagnoses of Axis II antisocial personality disorder.  The examiner noted that it was not possible to differentiate symptoms from these diagnosed disorders but that it appeared most of his functional difficulties can be tied to his substance dependence and personality disorder.  Any depressive symptoms were more likely influenced by his substance use and social isolation from the Axis II personality disorder.  All his diagnosed conditions appeared to pre-exist service.  

The examiner reviewed the evidence in the claims file and recited the relevant history shown in the evidence, noting issues with alcohol and marijuana use including employment problems related to such use prior to service.  His service in the Army was described by him as the best thing he had done, although he claimed he smoked marijuana through basic training and gambled.  But he denied getting in trouble until he went AWOL.  He claimed that he shot up a gambling house during one of his AWOL periods.  He was discharged for excess leave after serving a year.  He stated that before he went AWOL he was at a firing range where a soldier was accidentally killed but he did not witness this, but just heard about it happening.  He stated that he did not want to file a PTSD claim and denied having PTSD.  He denied nightmares and did not know if this incident contributed to his going AWOL.  He denied any other disciplinary problems in the service.  He reported a subsequent work history including working 2-3 months as a police officer in hopes of tracking down and killing the police officer who killed his brother.  This job ended due to alcohol and drug abuse.  The subsequent mental health and substance abuse history was discussed at length, as well as his significant legal history including prison for drug charges from 2002-2004.  He also described a history of shooting his cousin in 1982 for disrespecting his wife.  

Presently the Veteran drank 32 ounces of beer 2-3 times week and used cocaine a few days ago.  He routinely used cocaine and alcohol until about a year ago.  His last VA treatment was in March 2011.  Sentinel events included his brother's killing in 1968 and also witnessing a patient choke to death on food at a VA medical center in 1989.  Additionally his history of jumping from a burning house in 1988 was also noted, as well as having a motor vehicle accident while drinking.  

Mental status examination was significant for reports of his typical mood as having ups and downs with some lonely periods.  He believed he has depression lasting no more than a week except for longer periods following the death of a loved one.  He reported worry about possible harm to his children or grandchildren.  He denied panic attacks.  He reported seeing a "ghost" but denied this was a hallucination because his girlfriend also saw it.  He reported some watchfulness and guardedness.  He had varied sleep, typically lasting 3-4 hours per night.  He reported a past history of suicidal ideation of jumping off a bridge in the late 1990's but denied any other attempts.  He had fleeting homicidal ideations.  He denied any current homicidal ideas.  When asked specifically to identify how he feels his depressive or anxious symptoms are related to service, he struggled to identify any direct connections.  The most specific thing he identified was that he did not care for the "discipline" of yelling in his face during service.

The examiner opined that overall the bulk of the information obtained through the interview and review of his records indicates a long history of depression and substance dependence.  Thus, his depression and substance dependence were less likely as not caused by his service.  Rather the pattern of impairment followed a consistent pattern both before and after he was in the military with social problems, legal issues and multiple job losses, consistently related to substance dependence issues.  In addition, the times of exacerbation of his depressive symptoms appear to have been related to nonmilitary causes, such as his brother's death, divorce and his father's death.  His mood issues were likely worsened by substance abuse.  Lastly he appeared to meet the criteria for antisocial personality disorder, which is not likely to be caused by military experiences.  It is likely that this personality disorder would also contribute to his lifelong multiple issues of impairment.

Having reviewed the evidence, the Board finds that the Veteran does not have an acquired psychiatric disorder for which service connection may be granted.  First, while he has been found to have a personality disorder, such disorders are not diseases for which compensation may be paid.  38 C.F.R. § 3.303(c) (2013).  Secondly, his Axis I diagnoses have included substance abuse disorders.  Like personality disorders, no compensation may be paid for disability that is the result of abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  There has been no indication in the record that any substance abuse disorder was secondary to any other underlying psychiatric disorder.  In fact, for a time, his substance abuse problems were his only Axis I diagnoses.  Even the VA examiner who conducted the November 2011 examination indicated that, if any relationship between depression and substance abuse existed, it was one where the depression was caused by the substance abuse.  Indeed, a consistent pattern throughout the record is the Veteran's substance abuse, even from an early age.  The repeated need for substance abuse treatment and his history of difficulties caused by such abuse supports the conclusion that his depression has been in fact caused by the drug and alcohol abuse, not the other way around.  Indeed, an April 2008 treatment note shows that he became depressed in the context of drinking and using drugs.  While the Board notes that the Social Security determinations in June 1992 and thereafter described him as having a bipolar disorder, the medical evidence supporting the Social Security decisions shows diagnosed substance use disorders (such as cocaine dependence and alcohol dependence) and depressive disorder NOS, along with an Axis II antisocial personality disorder.  Additionally, no bipolar disorder was diagnosed during the claim period, and therefore may not be considered as a current disability.

Given that the Veteran's problems are those for which compensation may not be paid-being a personality disorder and disability due to abuse of alcohol or drugs, an award of service connection may not be granted.  The preponderance of the evidence is against the claim.  


ORDER

Service connection for a low back disability is denied. 

Service connection for a psychiatric disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


